                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROVER PIPELINE LLC,

                Plaintiff,                                      17cv0170
                                                                ELECTRONICALLY FILED
                        v.

ROVER TRACT NO. PA-WA-HL-004.500T
COMPRISED OF PERMANENT EASEMENT(S)
TOTALING 0.9 ACRES, MORE OR LESS, AND
TEMPORARY EASEMENT(S) TOTALING 1.33 ACRES,
MORE OR LESS, OVER A PARCEL OF LAND IN
HANOVER TOWNSHIP, WASHINGTON COUNTY,
PENNSYLVANIA, TOTALING 49.571 ACRES, MORE
OR LESS,

JAMES M. BUCHANAN AND DIANE ZACK
BUCHANAN FARM #4 LP

ET AL.,

                Defendants.


                                 MEMORANDUM OPINION

       This condemnation case was brought by Plaintiff pursuant to the Natural Gas Act, 15

U.S.C. § 717 et seq., and 15 U.S.C. § 717f (h) and Federal Rule of Civil Procedure 71.1 (“Rule

71.1”). ECF 1. In its Complaint, Plaintiff sought an order of condemnation for a permanent

pipeline, temporary work space, surface site, permanent and temporary road access, and other

rights-of-way and easements, which would enable Plaintiff to enter, commence, and complete

clearing, construction, and restoration efforts on Defendants’ properties, while the amount of just

compensation due to Defendants for the taking was resolved. Id. Subsequent to the filing of the
Complaint, most of the named Defendants reached a settlement with Plaintiff concerning just

compensation, and thus, their claims were not adjudicated.

       For those Defendants who could not reach a settlement with Plaitniff as to just

compensation, this Court appointed a three-person Commission in accordance with Rule 71.1.

Pursuant to the Court’s Order and Rule 71.1, the Commission prepared a Report (ECF 108)

containing findings of fact and conclusions of law and ultimately, arrived at the just

compensation due and owing to the remaining landowner-Defendants by the Plaintiff.

       Presently before the Court in this condemnation proceeding are Plaintiff’s Objections to

the Report of the Commission (ECF 111), as well as Defendant’s Objections to the Report of the

Commission (ECF 113). The Court will overrule all of the objections and adopt the

Commission’s Report in total. In so doing, while conducting its de novo review of the

Commission’s factual findings and conclusions of law to which the Parties objected, the Court

relied heavily on the wisdom of the United States Supreme Court in United States v. Merz, 376

U.S. 192 (1964).

       I. Standard of Review

       In accordance with Rule 71.1, this Court appointed a three-person Commission to

determine just compensation given the character, location, and quantity of the property to be

condemned, and for other just reasons. Fed.R.Civ.P. 71.1 (h)(2)(A). Rule 71.1 empowers the

Commission to perform its duties with the authority of a master under Fed.R.Civ. P. 53(c) (“Rule

53”), and notes that Rule 53(d), (e), and (f) also applies to the Commission’s actions and its

Report. Fed.R.Civ.P. 71.1(h)(2)(D).

       Rule 53 requires that the Court decide, de novo, all objections to findings of fact made or

recommended by a master (in this case the Commission), unless the parties, with the Court’s



                                                     2
approval, stipulate that: “(A) the findings will be reviewed for clear error; or (B) the findings of a

master appointed under Rule 53(a)(1)(A) or (C) will be final.” Fed.R.Civ.P. 53(f)(3). Neither

occurred in this case, so this Court must review all objections in this matter de novo, and all

objections to the Commission’s rulings on procedural matters under an abuse of discretion

standard. Fed.R.Civ.P. 53(f)(3-5).

       In Merz, supra., the United States Supreme Court set forth guidelines for a Commission’s

report. Id., 376 U.S. at 198. Specifically, the Merz Court held that Commissioners “need not

make detailed findings such as judges do who try a case without a jury[,]” but the

Commissioners cannot merely issue conclusory findings. Id. The Commissioners must “reveal

the reasoning they used in deciding on a particular award, what standard they tr[ied] to follow,

which line of testimony they adopt[ed], what measure of severance damages they use[d], and so

on.” Id. The Supreme Court also noted that not “every contested issue raised on the record

before the commission must be resolved by a separate finding of fact[,]” nor “that there must be

an array of findings of subsidiary facts to demonstrate that the ultimate finding of value is

soundly and legally based.” Id. The path followed by the Commissioners in reaching the

amount of the award can, however, be distinctly marked. However, “[c]onclusory findings alone

are not enough.” Id. at 198.

       The Commission in the instant case filed a comprehensive 15–page Report setting forth

the path it took in reaching its valuation conclusion, the reasoning it employed, the testimony the

Commissioners adopted, and other record evidence upon which it based its decision. ECF 108.

The Court finds that this Report more than satisfies the requirements set forth in Merz, such that

this Court may conduct a meaningful de novo review of the Commission’s factual findings and

conclusions of law.



                                                      3
       II. Background

       As noted above, this condemnation case was brought by Plaintiff, (“Rover”) pursuant to

the Natural Gas Act, 15 U.S.C. § 717 et seq., and more specifically, 15 U.S.C. § 717f (h), and

Federal Rule of Civil Procedure 71.1. ECF 1. In its Complaint, Rover sought an order of

condemnation for a permanent pipeline, temporary work space, surface site, permanent and

temporary road access, and other rights-of-way and easements, which would enable Rover to

enter, commence, and complete clearing, construction, and restoration efforts on each of

Defendants’ properties, while the amount of just compensation due to Defendants for the taking

was resolved. Id. Most of the named Defendants in the instant case reached just compensation

settlements with Rover prior to Rover taking any further action.

       The owner of two tracts of land could not settle with Rover, prompting Rover to file a

Motion to Appoint a Commission pursuant to Rule 71.1. ECF 83. The owner of the two tracts

of land, hereinafter “the Buchanan Farm,” filed an Objection in Opposition to the Appointment

of a Commission (ECF 86), and Rover filed a Response. ECF 87. This Court granted Rover’s

Motion to Appoint a Commission. ECF 89.

       In its Order granting the Motion to Appoint a Commission, the Court explained its

reasons for ruling in Rover’s favor and appointing a Commission:

               Therefore, given the complex appraisal methodologies and valuation
               issues involved, and so as to ensure a more just, fair, and uniform
               determination of the Properties’ valuation, this Court finds that
               compensation should be determined by a Commission of three individuals
               who possess a background of knowledge sufficient to enable them to cope
               with the expert testimony which undoubtedly will be offered in bringing
               about a solution.

               Moreover, if the case was tried by a jury, the burden on the time of the
               Court would be excessive and Parties entitled to the just compensation
               would not get justice as speedily as they would with a three-person
               Commission. In short, the compensation issues presented by this case can

                                                    4
                 be resolved more competently, consistently, and expeditiously by a
                 commission of three with experience in the field of land valuation than by
                 various lay persons who comprise a jury.

ECF 89, p. 5-6 (footnote omitted) (emphasis added).

        Subsequent to publishing its Order indicating its intent to appoint a Commission in

accordance with Rule 71.1, the Court provided counsel for the parties with the names of the three

proposed Commissioners and allowed time for the parties’ counsel to object to one or more of

the proposed Commissioners. In proffering names of potential Commissioners to the parties’

counsel, the Court considered the guidance provided by the 1985 Advisory Committee Note to

former Rule 71A (now Rule 71.1):

                 The amended Rule does not prescribe a qualification standard for
                 appointment to a commission, although it is understood that only persons
                 possessing background and ability to appraise real estate valuation
                 testimony and to award fair and just compensation on the basis thereof
                 would be appointed. In most situations the chairperson should be a lawyer
                 and all members should have some background qualifying them to weigh
                 proof of value in the real estate field and, when possible, in the particular
                 real estate market embracing the land in question.

Fed. R. Civ. P. 71(A)(h) advisory committee’s note to 1985 amendment.

        Based on the foregoing, the Court appointed three individuals to serve as Commissioners

in accordance with Rule 71.1: (1) Former Pennsylvania Court of Common Pleas Judge, Thomas

T. Frampton, of Goehring, Rutter and Boehm1; (2) Andrea Geraghty, Esquire, of Meyer Unkovic

and Scott2; and (3) LuAnn Datesh, Esquire, of Sherrard German and Kelly3. ECF 89. The Court

did not receive any objections to any of the three Commissioners named above. Id.


1
 As a Judge for the Mercer County Court of Common Pleas for ten years, Judge Frampton presided over hundreds
of jury trials. His alternative dispute resolution practice focuses on commercial and business disputes, medical
malpractice and other professional negligence, products liability, employment issues and personal injury. GOEHRING
RUTTER & BOEHM, https://www.grblaw.com/Attorney-Thomas-T-Frampton.
2
  Ms. Geraghty Andrea Geraghty focuses her practice in real estate law. With over 30 years of experience, she has
developed her career on the accumulation of knowledge from advising clients through land acquisition,
development, construction, access and rights of way, and management of a variety of real estate endeavors. She has

                                                             5
                 A. Work Performed by the Commission

        Shortly after the appointment, the Commission filed its first status report on March 27,

2018, with this Court. ECF 99. In this report, the Commissioners reported the work performed

by them up and the parties in preparation for a hearing and a site inspection. This interim status

report reads in relevant part as follows:

                        3. The Commissioners have held status conference calls with
                 counsel for the parties and on October 17, 2017, the Commissioners
                 provided a Case Management Order to counsel setting dates for the
                 exchange of expert reports; the exchange of rebuttal expert reports and the
                 deadline for the taking of expert depositions, as may be necessary.

                          4. The parties submitted expert valuation reports, and thereafter,
                 at the request of the Commissioners, submitted briefs by March 1, 2018,
                 on the issue of valuation.

                         5. A status conference was held on Thursday, March 15, 2018, at
                 the office of the Commission Chairman. Present for the conference were
                 the three Commissioners, Defendant Diane Buchanan and her attorney
                 Harry F. Kunselman, Esquire, and Brian J. Pulito, Esquire, counsel for
                 Rover Pipeline, LLC. Lawrence E. Bolind, Jr., Esquire, counsel and
                 Trustee for Defendant Old Wilson Farm Land Trust, did not appear at said
                 conference despite having been properly notified of same.

                        6. At the conference the Commissioners and counsel arrived at
                 hearing dates and deadlines for pre-hearing actions and submissions as
                 follows:

                     a. By March 30, 2018, counsel will identify and advise opposing
                     counsel of any depositions that he desire to take in advance of the
                     hearing and all discovery will be completed by May 9, 2018.

                     b. On or before May 16th at 5:00 p.m., counsel will email and deliver
                     a paper version to the Commissioners and exchange with each other -

significant litigation experience in diverse real estate-related matters such as eminent domain, property tax
assessment appeals, title and boundary disputes, real estate broker’s commissions, and leasing. MEYER UNKOVIC
SCOTT, https://muslaw.com/member/andrea-geraghty/.
3
  Ms. Datesh is a Shareholder and Director of the firm and a member of her law firm’s Corporate, Real Estate,
Energy and Natural Resources, and Financial Services Groups with a 30+-year legal career. Ms. Datesh has worked
at law firms and has held a number of executive positions and in-house counsel roles. She has worked on hundreds
of energy-related mergers, acquisitions, dispositions, joint ventures, and surface use and midstream transactions
totaling in excess of $11B. SHERRARD GERMAN & KELLY P.C., https://sgkpc.com/attorneys/luann-datesh/.

                                                            6
                  any Motions in Limine; Pre-hearing statements which should include
                  the names of the witnesses to be called at the hearing; Pre-hearing
                  memoranda to include but not be limited to addressing the issue of
                  whether state or federal law applies to the determination of damages in
                  this matter and outline the differences (if any) in damage calculations
                  under each and whether the Commissioners are bound by the damage
                  numbers submitted by the expert appraisers in determining the
                  damage award or can they award a damage amount that they believe
                  is appropriate based on the evidence; and a binder with numbered
                  exhibits to be submitted at the hearing. The parties’ memoranda do
                  not need to repeat law previously presented in briefs to the
                  Commissioners. Also[,] on or before said date counsel will submit one
                  Viewers Plan for the combined Buchanan properties and one for the
                  Old Wilson Farm Land Trust property.

                  c. On May 22, 2018, at 9:30 a.m. the Commissioners and counsel
                  will conduct a view of the Buchanan property which is the subject of
                  this action. Counsel will advise the Commissioners of an appropriate
                  meeting location and counsel for Rover will arrange for transportation.
                  After the view at a location to be determined, the Commissioners will
                  entertain argument from counsel on any Motion in Limine or other
                  pre-hearing matter that needs to be addressed.

                  d. On May 23, 2018, at 9:30 a.m. the hearing in this matter will be
                  conducted at the offices of Goehring Rutter & Boehm, 437 Grant
                  Street, 14th Floor, Pittsburgh, PA 15219.

                  e. All dates and requirements set forth herein apply to the case
                  involving Old Wilson Farm Land Trust, Lawrence E. Bolind, Jr.,
                  Trustee.

ECF 99.

       On August 1, 2018, the Commission filed its Second Status Report on the docket. ECF

101. In this Report, the Commissioners noted ,in pertinent part, as follows:

                      4. A status conference was held at the office of the Commission
               Chairman on March 15, 2018. The conference was attended by the three
               Commissioners and counsel for the parties with the exception of Lawrence
               E. Bolind, Jr., Esquire; counsel and Trustee for Defendant Old Wilson
               Farm Land Trust, despite having been properly notified of same.

                      5. At said status conference, among other items, May 22 and 23,
               2018, were set as the hearing dates in this matter, and were included in the
               Interim Status Report filed on March 27, 2018.

                                                    7
                      6. The hearing, including a view of the Buchanan property,
               occurred as indicated in the previously filed Interim Status Report.

                       7. The hearing testimony was transcribed by a certified court
               reporter.

                       8. As to the Buchanan Defendants, counsel for the parties are in
               the process of preparing proposed findings of fact and written closing
               statements after the receipt of which the Commissioners will prepare and
               file with the Court its opinion and recommended decision.

                       9. Lawrence E. Bolind, Jr., Esquire, counsel and Trustee for
               Defendant Old Wilson Farm Land Trust, despite having received notice of
               the hearing dates, did not appear at said hearing, nor did anyone else on
               behalf of Old Wilson Farm Land Trust.

                       10. At the conclusion of the hearing on May 23, 2018, Old Wilson
               Farm Land Trust, not having appeared or having presented any evidence
               despite having the burden of proof, Rover Pipeline LLC moved that a
               nonsuit be entered against Old Wilson Farm Land Trust and that damages
               for the taking be set in the amount of $5,564.00 as established in the
               appraisal of Rover’s expert, James A. Herbig, SRA. Rover Pipeline LLC
               also requested that no current damages be awarded as $125,000.00 was
               previously paid to Old Wilson Farm Land Trust in conjunction with the
               condemnation and obtaining Permission for Immediate Access for said
               property.

                      11. The Commissioners would recommend that the Court enter an
               Order consistent with Paragraph 10 above and attach a Proposed Order.

ECF 101.

       The Court did enter such an Order on August 2, 2018, and entered a nonsuit in favor of

Plaintiff. ECF 103. On October 2, 2018, a Motion to Enforce Order of August 3, 2018 (ECF

104) was filed, and the Court issued a Rule to Show Cause ordering that the Buchanan Farm file

a statement of reasons as to why it and/or its counsel should not be adjudged in civil contempt

for failing to comply with this Court’s August 3, 2018 Order. ECF 105. On October 12, 2018,

counsel for the Buchanan Farm filed a Response to the Rule (ECF 106), and as a result, the Court




                                                    8
dissolved the Rule on October 17, 2018. Thereafter, the Commission resumed its work with the

parties to determine just compensation.

               B. The Commission’s Final Report (ECF 108)

       On November 15, 2018, the Commission filed its Final Report on the docket. This

Report notes that the Property owned by the Buchanan Farm, and at issue in this case, consists of

two tracts of land of approximately 49.571 and 73.874 acres (the “Subject Tracts”) for a total of

123.445 acres. ECF 108, p. 2. The Commissioners’ Report further notes that the Commissioners

had viewed not only the Subject Tracts on May 21, 2018, but also, “the development of the

surrounding areas, and the character, location[,] and potential of the Subject Tracts were all

factors relevant to the disposition of this matter.” Id. Based in part on their observations, as well

as testimony and other evidence presented by the parties, the Commissioners further noted that,

“[b]oth Subject Tracts are presently unimproved, mostly woodland, generally rolling with some

sloping in certain portions of the Property, and in the ‘Clean and Green’ program.” Id.

       The Commission also held a hearing on May 21, 2018 and May 22, 2019, and all

testimony was recorded and transcribed, thereby enabling this Court to review same. ECF 116.

In addition to the site inspection, in their Final Report the Commissioners reference their review

of the videotaped depositions of James Herbig, Rover’s expert, and Anthony Barna, the

Buchanan Farm’s expert. The Commission also heard testimony from Rover’s witness, Richard

Huriaux, and Rover’s representatives, Messrs. Chris Lason and Mathew Florian. Testifying on

behalf of the Buchanan Farm were Ms. Diane Buchanan and Mr. James Buchanan.

       Based on their own observations as well as the testimony and other evidence from the

hearing, the Commissioners found the following as facts relevant to their analysis:




                                                     9
Finding No. 1: Pre-Take Highest and Best Use.

        The parties disagree as to the highest and best use of the Property
before the taking. Buchanan Farm assembled that the highest and best use
before the taking was for a 157-lot subdivision (Hr’g Tr. 270), whereas
Mr. Herbig, Rover’s appraiser, testified that a presumption exists that the
current use, rural residential, is the highest and best use of the Property.
(Hr’g Tr. 29).

         The proposed high-density subdivision plan presented during the
testimony of Mr. Barna, Ms. Buchanan, and Mr. Buchanan was not
created until June 2017, a few months after Rover’s taking of the
Easements, and about two years after Buchanan Farm first learned of the
proposed Rover project. (Hr’g Tr. 159-160; Defs.’ Ex. 24). The
subdivision plan was never approved or even submitted to the appropriate
authorities for any kind of vetting or approval, nor was any evidence
submitted as to the probability that the plan would be approved. (Hr’g
Tr. 161-162, 332). Moreover, Buchanan Farm and Mr. Barna admitted
that, aside from a letter to inquire about sewage plant capacity and
drawing the 157-lot plan, no engineering, geotechnical, wetland, or any
other studies have ever been conducted, nor has there been any surveying
or staking of the proposed lots or other acts taken in furtherance of a
residential subdivision. (Hr’g Tr. 161-163, 332, 335). In the twenty-two
years that Buchanan Farm owned the Property, it had never been marketed
for sale as a location for subdivided residential units that would meet the
requirements of the high-density subdivision plan. (Hr’g Tr. 164-165).

                             *       *       *

. . . Here, Buchanan Farm has not taken any significantly “meaningful
steps” for the development of the high-density subdivision.

        Moreover, Buchanan Farm has not proven that a market demand
existed as of the date of the taking for the proposed 157-lot subdivision.
Although Mr. Barna testified at length about the “economic drivers” in
the area, the objective data shows a population decline trend for a number
of years, and only a slight forecast for an increase in the future. (Herbig
Dep. 78). One of the “economic drivers” that Mr. Barna pointed to was
Starpointe Business Park. That Business Park, however, has been in place
since at least the end of 1990. (Barna Dep. 61, Jun. 22, 2018). There
was no evidence of an increase in home sales during the period when
Starpointe Park was in the vicinity of the Property. Id. at 64.

       Similarly, there was no objective evidence that the market would
support the 157-lot proposed subdivision based on its affordability. Mr.
Barna projected an average lot price of $85,000, but the evidence offered

                                    10
on behalf of the Buchanan Farm was not sufficient to show comparable
subdivision residential sales from which to justify an $85,000 lot price.
Based on Mr. Barna’s estimated lot price of $85,000, Mr. Herbig
calculated that home prices would need to be in the $275,000 to $475,000
price range. Home pricing within a 5-mile radius of the Property is about
$125,000. (Herbig Dep. 82). The median income of approximately
$55,000 in the area surrounding the Subject Tracts (Herbig Dep. 82) does
not support the projected $85,000 lot sales price.

         However, evidence was offered that persuaded the Commission of
the desirability of the area for less dense residential and recreational uses.
In this regard, Mrs. Buchanan explained that the conservation areas, parks,
golf courses and other recreational amenities make the Property
particularly attractive to potential buyers who are looking for space
without high tax burdens and proximity to work. (Hr’g Tr. 210-212).
Similarly, nearby game lands and state parks (Hr’g Tr. 88-91), shopping
and entertainment venues (Hr’g Tr. 96) employment opportunities and
easy access to highways and the Greater Pittsburgh Airport also enhance
the desirability and value of the Property. (Hr’g Tr. 95-96).

        While there was insufficient evidence to conclude that the
Property’s highest and best use before the taking was for a high-density
residential subdivision, the evidence supports the use of the Property for a
less dense multi-family residential use. Accordingly, the Commission
unanimously determines that the pre-taking highest and best use of the
Property is rural recreational and residential uses, which includes a less
dense multi-family residential and recreational use.

        Having determined the highest and best use, the Commission
reviewed the offered evidence on value. Mr. Herbig offered pre-taking
comparables in a range between $2,500 to $4,800 per acre (Herbig Dep.
39) based on a highest and best use of rural residential and the
undeveloped state of the Property. However, the Commissioners find that
the adjustments made for these comparables did not fairly take into
consideration the distance of the comparables from the Property, the size
of the comparable properties, and the access to highways and other
economic drivers. On the other hand, the appraisal performed by Mr.
Barna provided pre-taking comparables in a range between $6,300 to
$18,600 per acre (Hr’g Tr. 288-289) based on a highest and best use of
high-density residential subdivision. Mr. Herbig separately appraised the
two Buchanan tracts and concluded that the before-taking value of the
49.571-acre tract was $3,600 per acre, and the before taking value of the
73.784-acre tract was $3,400 per acre, for total tract values of $178,460
and $251,170, respectively, for a total before-taking value of $429,630.
(Hr’g Tr. 33-37). Mr. Barna’s before-taking value was $1.1 million. (Hr’g
Tr. 289).

                                     11
        In light of the appraisals and testimony, the Commissioners find
that the values offered by Mr. Herbig are understated and those provided
by Mr. Barna are overstated. After considering all comparables offered
by the expert appraisers, the testimony offered at hearing and considering
the location, the surrounding uses, amenities and development, the access,
parcel size, economic drivers, the topography, the recency of the sales and
prices, and other factors that would be given substantial weight in the
acquisition of land, the Commissioners conclude that the value per acre of
the Property at the time of taking is $6,400 per acre.

Finding No. 2: Post-Take Highest and Best Use.

         There was conflicting testimony as to use of the Property
subsequent to the taking. Mr. and Ms. Buchanan and Mr. Barna all
testified that they believed that the existence of the Rover Pipeline made
the Property no longer developable as a residential subdivision. (Hr’g Tr.
244). Mr. Barna opined, based on a conversation with one unidentified
developer and such developer’s alleged subjective beliefs, that because of
the presence of a pipeline on the property, no developer would invest in
the property. (Hr’g Tr. 304, 310). Mr. Herbig disagreed, and Rover
argued that the pipeline had no such impact on the development of the
Property. (Herbig Dep. 51-52).

        Buchanan Farm further attributed the alleged undevelopability of
the Property to the restrictions on its possible uses of the pipeline right-of-
way. Based on communications with Rover’s representatives, Buchanan
Farm understood that it would not be able to bring electric lines, sewer, or
other utilities, or build roadways across the Permanent Pipeline Easement,
and that this would effectively isolate the northern part of the Property.
Rover claimed that the language of the Complaint does not impose
material restrictions on the uses of the Property.

                               *       *       *

. . . The limitations imposed upon the servient tenement, Buchanan Farms,
by the dominant tenement, Rover, are far more extensive than those
typically found in a generic easement. These limitations may be
necessary and appropriate for high pressure gas line installation and
maintenance; however these limitations do have a significant negative
impact on the post-taking value of the Buchanan Farms property.
Specifically, the provisions of paragraph 37 of the Complaint demonstrate
that Buchanan Farm’s ability to construct roads and utilities across the
easement is not unfettered, and, in fact, is restricted in multiple ways
and subject to factors and decision-making discretion of Rover and others:



                                      12
       Defendants (i) may use lands lying within the Permanent
       Pipeline Easements and Permanent Road Access Easements
       for all purposes which do not destroy or interfere with
       Rover’s permitted uses of same, including, without
       limitation, agricultural, open space, setback, density, street,
       utility, and roadway purposes; (ii) after review and
       approval by Rover which will not be unreasonably
       withheld, may construct and install any and all streets and
       roadways, at any angle of not less than forty-five degrees
       (45°) to Rover’s Facilities, across the Permanent Pipeline
       Easements which do not interfere with, damage, destroy
       or alter the operation of the Facilities; (iii) may construct
       and/or install water, sewer, gas, electric, cable TV,
       telephone or other utility lines across the Permanent
       Pipeline Easements at any angle of not less
       than forty-five degrees (45°) to Rover’s Facilities, across
       the Permanent Pipeline Easements which do not
       interfere with, damage, destroy or alter the operation of
       the Facilities, and provided that all of Rover’s required
       and applicable spacings, including depth separation
       limits and other protective requirements are met; and
       (iv) may construct and/or install water, sewer, gas, electric,
       cable TV, telephone or other utility lines across the
       Permanent Road Access Easements so long such
       construction, installation, and maintenance of same does
       not unreasonably interfere with Rover’s use of same, or
       damage or destroy the roads located within such
       easements.

(Pl.’s Comp1. ¶ 37) (emphasis added).

        Moreover, in many cases, a condition precedent to the exercise of
the limited rights retained by Buchanan Farm is the prior approval of
Rover. In certain situations, whether to grant approval is in the sole
judgment of Rover. (See, e.g., Pl.’s Compl. ,¶¶ 39, 40).

         According to Rover’s expert Huriaux, if houses were built as
contemplated by Buchanan Farm, the Property would be within a Class 3
High Impact Area, which would trigger higher requirements on Rover’s
part, “such as thicker walled pipe and so on.” (Hr’g Tr. 464). This might
require Rover to change operation or construction of the pipeline and other
facilities (Hr’g Tr. 465), most likely at great expense, making it unlikely
that Rover would give its unilateral consent to roads or utilities crossings,
particularly without requiring that Buchanan Farm pay for the costs that
would be incurred.



                                     13
                       Hence, the Commission unanimously determines that the highest
              and best use after the taking is for long-standing existing rural recreational
              and residential uses. The Commission finds that while the Property is not
              rendered undevelopable, the various restrictions on the landowner’s right
              and on the ability to construct roads and utilities across the easement
              interfere with what would otherwise be Buchanan Farm’s unfettered
              ability to use, enjoy and develop the Property and that such restrictions
              have an adverse effect on the value and desirability of the Property to a
              knowledgeable and prudent purchaser. The Commission further concludes
              that the mere presence and location of a pipeline creates uncertainties and
              would impact development of the Property and cause a diminution in
              value of the residue.

                      Having determined the post-taking highest and best use, the
              Commission considered the evidence offered by the parties on the
              question of value. Mr. Herbig offered post-taking comparables in the
              same range as his pre-taking comparables of $2,500 to $4,800 based on a
              highest and best use of rural residential: resulting in a per acre post-taking
              value of $3,400 to $3,600 per acre. (Herbig Dep. 39-44). Mr. Barna
              generally agreed and provided post-taking comparables in a range between
              $3,000 to $4,000 (Hr’g Tr. 312-313) based on a highest and best use of
              agricultural, conservation, recreational or single-family residence. Id.
              Thus, the comparables applicable to post-taking value ranged between
              $2,500 and $4,800.

                      In light of the limitations on the use of the Property, and after
              considering the uncertainty of development opportunities due to the
              approval rights of the dominant tenement, the restrictions necessitated by
              the nature of the high-pressure interstate natural gas transmission pipeline,
              and considering its location, high pressure, size, and future access and
              maintenance requirements, the Commissioners find that the foregoing
              have a material adverse effect on desirability, use and value, resulting in a
              post-taking value of $3,400 per acre.

ECF 108, p. 6-13.

       Based on these factual findings, the Commission drew the following conclusions:

              1. The conclusions of the Commission in this case were, in all relevant
              respects, unanimous.

              2. The parties agreed and the Commission therefore finds that the date of
              the taking was February 24, 2017.

              3. The Commission finds that the pre-taking highest and best use of the
              Property is for rural recreational and residential uses.

                                                   14
              4. The Commission finds the fair market value of the Property, as a
              whole, immediately prior to the taking to be $790,048.00. [$6,400 x
              123.445 acres]

              5. The Commission finds that the post-taking highest and best use of the
              Property is for rural recreational and residential uses.

              6. The Commission finds the fair market value of the Property after the
              taking of the Permanent Pipeline Easement to be $419,713.00 [$3,400 x
              123.445 acres]. The Property and such use after taking is impacted and
              devalued by the limitations imposed upon the servient tenement.

              7. The Commission finds the just compensation for the condemnation of
              the Permanent Pipeline Easement, as of the date of taking of February 24,
              2017, to be $370,335.00.

              8. The Commission finds the just compensation for condemnation of the
              Temporary Work Space Easement to be to be $4,224.00 which is
              determined by taking the $6,400 per acre amount the Commission
              determined to be the before-taking value of the land, and then multiplying
              this figure by 10% and then by the 3.3, the Temporary Work Space
              Easement acreage, and then by 2 (the number of years the land is subject
              to the Temporary Work Space Easement).

              9. The Commission therefore finds the total just compensation for the
              condemnation of the Easements, as of the date of taking of February 24,
              2017, to be $374,559.00 comprised of: (a) $370.335.00 for the Permanent
              Pipeline Easement which consists of the difference between the value of
              the Property, as a whole, before the taking and the value of the Property
              after the taking, and (b) $4,224.00 for the Temporary Work Space
              Easement.

              10. Rover has made a payment of $65,628.00 to Buchanan Farm for the
              Permission for Immediate Access dated February 23, 2017. Accordingly,
              the Commission finds that Rover owes Buchanan Farm the remaining
              balance of the just compensation award, which remaining balance is
              $308,931.00.

              11. The Commission finds no law to support an award of attorney’s fees or
              other professional fees or costs as part of just compensation. Moreover,
              no evidence was offered to support an award of attorney’s fees or other
              professional fees or costs.

ECF 108, p. 13-15 (emphasis in original).



                                                  15
       III. Analysis

       Following the Commission’s filing of its Report, Rover filed a set of Objections to same.

ECF 111. Similarly, the Buchanan Farm filed Objections to the Commission’s Report. ECF 113.

The Court will discuss the parties’ Objections, seriatim, below.

               A. Rover’s Objections

       Rover raised three objections arguing that: (1) the Commission improperly considered

“stigma” or “fear” evidence in arriving at its determination of post-taking value; (2) the

Commission’s conclusions regarding restrictions on the Buchanan Farm’s use of its Property

were purely speculative and contrary to the express language of the Complaint and the objective

evidence; and (3) the Commission’s determination of the pre-taking highest and best use, as

including a less dense multi-family residential and recreational use, was unsupported by any

evidence and improperly inflates the pre-taking valuation. ECF 111 p. 3.

       In condemnation actions such as this one, brought in accordance with the Natural Gas

Act, the landowner has the burden of proving just compensation owed for the condemned

property. United States v. 33.92356 Acres of Land, 585 F.3d 1, 7 (1st Cir. 2009); United States

v. 68.94 Acres of Land, 918 F.2d 389, 392 (3d Cir. 1990). Just compensation is measured by

“the fair market value of the property on the date it is appropriated.” Kirby Forest Indus., Inc. v.

United States, 467 U.S. 1, 9-10, 104 S.Ct. 2187, 81 L.Ed.2d 1 (1984) (citations and internal

quotation marks omitted). Fair market value is determined by considering the property’s

“highest and best use,” which means that the landowners whose property is condemned must

“receive the value of the highest and best use for which the property is adaptable in the

reasonably near future from the vantage point of the date of the taking.” 68.94 Acres, 918 F.2d

at 393 (citing Olson v. United States, 292 U.S. 246, 255, 54 S.Ct. 704, 78 L.Ed. 1236 (1934)).



                                                     16
The “guiding principle” of just compensation is that the property owner “must be made whole

but is not entitled to more.” United States v. 6.45 Acres of Land, 409 F.3d 139, 145 n.11 (3d Cir.

2005). See also, Columbia Gas Transmission, LLC v. An Easement To Construct Operate &

Maintain a 20 Inch Gas Transmission Pipeline Across Properties in Washington Cty.,

Pennsylvania By Quarture, 745 F. App’x 446, 449-50 (3d Cir. 2018). A landowner may

establish just compensation through expert testimony as to the property’s value before and after

the taking, but “mere speculative uses of the property should not be entertained by the

factfinder.” 68.94 Acres, 918 F.2d at 393.

                       1. “Stigma” or “Fear” Evidence

       Rover’s first objection to the Report argues that the Commission improperly considered

“stigma” or “fear” evidence to arrive at the post-taking land value. In making this first argument,

Rover relies upon two unreported decisions, one rendered by the United States District Court for

the Southern District of Indiana, and the other decided by the United States District Court for the

Southern District of Ohio. Rover cited these cases for the proposition that the Commission in

this case improperly considered “stigma” or “fear” evidence when it determined the post-taking

value of the Buchanan Farm. See ECF 111, p. 7-8, citing to Rockies Express Pipeline LLC v.

Hopkins, No. 1:08-cv-00751-RLY-DML, 2012 U.S. Dist. LEXIS 65122 (S.D. Ind. May 9, 2012)

and Rockies Express Pipeline, LLC v. 4.895 Acres of Land, No. 2:-8-cv-554, 2011 U.S. Dist.

LEXIS 27568 (S.D. Ohio Mar. 16, 2011). Specifically, Rover claims that these cases stand for

the proposition that a fact-finder in a Natural Gas Act just compensation case cannot consider the

fear people may have and/or the stigma which follows condemnation of real property because of

the existence of a pipeline on that property. Rover suggests that the above-cited cases label such

evidence as speculative and, therefore, inadmissible.



                                                    17
         Despite the fact that neither of these decisions are binding on this Court, the Court

reviewed the cases, but is not entirely persuaded by them. Rather, the Court’s own research led

the Court to a more recent decision, one rendered by Judge Matthew Brann, a District Judge in

the United States District Court for the Middle District of Pennsylvania, who held as follows:

                Plaintiff further anticipates that the Defendants will attempt to offer
                evidence at trial regarding the purported dangers that natural gas pipelines
                present in an attempt to establish a diminution in value of their respective
                properties. Because it alleges that Defendants’ expert opinion fails to
                establish the requisite nexus between property values and the alleged
                stigma pipelines create, it suggests that such testimony be excluded.

                The Court has reviewed the pertinent portions of Mr. Mignogna’s
                deposition testimony and agrees that the nexus between generalized fears
                or stigma damages and Mr. Mignogna’s valuation is unclear and
                sometimes minimized by Mignogna’s own observations. Nevertheless, as
                stated earlier, the task of evaluating the bases for Mr. Mignogna’s
                valuation rests solely with the jury, his analysis having cleared the
                threshold Daubert analysis.

                Thus, counsel for Columbia Gas is free to cross-examine Mr. Mignogna
                on the extent to which stigma damages truly bear in any objective manner
                on the calculations contained within his report.

Columbia Gas Transmission, LLC v. 101 Acres & 41,342 SQ. Ft. More or Less in Heidelberg

Twp., York Cty., Pennsylvania, No. 4:13-CV-00783, 2016 WL 6248071, at *6 (M.D. Pa. Oct. 26,

2016).

         This Court concurs with the overall principle set forth in Columbia Gas. Specifically,

that evaluating the bases for an expert’s valuation (once the person is qualified as an expert) lies

with the factfinder – in this case the Commission, and now, this Court.

         As applied to the instant matter, the Commission had an opportunity to weigh the

testimony of the Buchanan Farm’s expert, Anthony Barna, a professional appraiser with the firm

of Kelly Reilly Nell Barna Associates, after Rover had ample opportunity to cross-examine him.

It is true that Mr. Barna, as well as Mr. and Mrs. Buchanan, testified that existence of the

                                                      18
pipeline made the property undesirable and unable to be developed to the fullest extent of its

potential. It is clear from the Report that the Commission took note of this testimony and even

commented that Mr. Barna alluded to the diminution of value of the Property because of the

pipeline’s mere existence. However, it is equally clear that the Commission did not ascribe

much, if any weight to this sort of “stigma” or “fear” testimony. In fact, the Report largely

discredited this portion of Mr. Barna’s testimony, noting that Mr. Barna based his testimony that

the land was not developable as a residential subdivision based upon a conversation “with one

unidentified developer and such developer’s subjective beliefs . . .” concerning the existence of a

pipeline on the Property. ECF 108.

       Accordingly, the Commission did rejected the portion of Mr. Barna’s testimony which

was based upon the “one unidentified developer,” who seemed to have an opinion that the

pipeline diminished the value of the Property, and neither does this Court. Although Rover

labels this portion of Mr. Barna’s testimony (referenced in the Commission’s Report) “stigma”

or “fear” evidence, this Court chooses to disregard the evidence because there is little to no

scientific basis for Mr. Barna’s conclusion that the Buchanan Farm at issue is now

“undevelopable.”

       However, as the Commission’s Report notes, and as this Court also finds, the Buchanan

Farm faces significant impediments to its development as a residential subdivision because of the

many conditions precedent which must be met in order for Buchanan Farm, or any future

developer, to exercise their limited rights retained after Rover’s taking of Property. The Court

concurs with the Commission’s finding that the “limitations imposed upon the servient tenement,

Buchanan Farms, by the dominant tenement, Rover, are far more extensive than those typically

found in a generic easement.” ECF 108. In addition, the Court also concurs with the portion of



                                                    19
the Commission’s report which noted, “if houses were built [on the Property] as contemplated by

Buchanan Farm, the Property would be within a Class 3 High Impact Area, which would trigger

higher requirements on Rover’s part, such as thicker walled pipe and so on.” Id. The likelihood

of Rover approving such a use would require Rover to change its operation or construction of the

pipeline at great expense, then Rover would most likely not give its consent to such land use.

       None of these findings turn on any “stigma” associated with the pipeline, or “fear” of the

existence of a gas pipeline on the Property as Rover suggests. These findings are based on the

conditions precedent which are extensive and exist in the easement allowing Rover to limit the

use considerably. These are solid bases upon which this Court (and Commission) forms its

opinion as to the post-taking land value.

       Moreover, despite arguing that the Commission improperly relied upon “stigma” and

“fear” evidence, Rover admits that “the Commission did not explicitly state [that it had]

considered ‘stigma’ or ‘fear’ in arriving at its post-taking value.” ECF 111, p. 6. Rather, Rover

predicates its Objection relating to “stigma” and “fear” evidence on its belief that the

Commission did so.

       This Court disagrees with Rover that “stigma” and “fear” evidence were used by the

Commission in determining the post-taking value of the Property. To the contrary, the Court

finds that even though the Commission noted that Mr. Barna alluded to the opinion of “one

unnamed developer,” the Commission quickly discredited this portion of Mr. Barna’s testimony

in their Report. Instead, the Commission relied upon sound factors such as the onerous and

extensive conditions precedent placed on the easements which afford Rover great power to

prevent the Buchanan Farm from using the land as a residential subdivision. Accordingly, this




                                                     20
Court concurs that the evidence supports the Commission’s finding on post-taking value, and

reiterates that which the Commission stated at the end of the factual finding number 2:

               In light of the limitations on the use of the Property, and after considering
               the uncertainty of development opportunities due to the approval rights of
               the dominant tenement, the restrictions necessitated by the nature of the
               high-pressure interstate natural gas transmission pipeline, and considering
               its location, high pressure, size, and future access and maintenance
               requirements, the Commissioners find that the foregoing have a material
               adverse effect on desirability, use and value, resulting in a post-taking
               value of $3,400 per acre.

ECF 108. Accordingly, after conducting a de novo review, Rover’s first Objection is overruled

and Court adopts the Commission’s factual finding number 2 in its entirety.

                      2. Conclusions Regarding Farm Use

       Rover’s second objection concerns the Commission’s conclusions whereby the

Commission found that there would be restrictions on the use of the Property. Specifically,

Rover challenges these conclusions as “speculative” and claims that these conclusions are, in

some instances, predicated on “unfounded assumption[s].” ECF 111. Moreover, Rover argues

that the Commission’s conclusions are contrary to the express language of the Complaint, noting

that case law suggests that the express language of the Complaint defines the rights that Rover

condemns. Id. The Court finds that Rover’s recitation of the law is correct, albeit somewhat

incomplete.

       In Columbia Gas Transmission, supra, Judge Brann noted:

               Federal Rule 71.1 dictates that the complaint in condemnation “contain a
               short and plain statement of . . . the interests to be acquired.” As the
               Supreme Court has stated, that rule “requires the filing in federal district
               court of a ‘complaint in condemnation,’ identifying the property and the
               interest therein that the United States wishes to take.” I therefore agree
               with Defendants’ argument that “[w]hat controls is the acquired rights, not
               intent.” Of course, Plaintiff remains free to advance factual arguments
               relating to the burden on the land caused by the condemnation, such as



                                                    21
                whether the right-of-way agreements preclude the use of Defendants’ farm
                machinery.

2016 WL 6248071, at *10 (footnotes and citations omitted).

        This Court, again, concurs with outcome of Columbia Gas with respect to this issue, as

well as the application of the law announced above to facts that arise during condemnation

proceedings. Simply put, while the Complaint in this case “outlines” the rights to be acquired by

Rover, the Buchanan Farm was free to advance argument relating to the burdens caused – either

directly or indirectly – by the condemnation proceedings. If the Commission considered any or

all of the Buchanan Farm’s arguments advanced by it and/or its expert, which described the

burdens directly or indirectly caused by the condemnation of the land, this consideration does not

automatically render the Commissions findings “speculative” or “unfounded.”

        The Court’s review of the Complaint filed in this case identifies numerous rights which

Rover sought to acquire. A sample of a few of those rights is set forth herein4:

                38. . . . Defendants must notify Rover in writing before the construction or
                installation of any streets, roadways, utilities or other encroachments on
                the Permanent Pipeline Easements and/or the Permanent Road Access
                Easements.

                39. Defendants may not use any part of the Permanent Pipeline Easements
                and/or the Permanent Road Access Easements if such use may damage,
                destroy, injure, and/or interfere with the Rover’s use of same . . . .
                Defendants . . . are not permitted to conduct any of the following activities
                on the Permanent Pipeline Easements and/or the Permanent Road Access
                Easements without the prior written permission from Rover: (i) construct
                any temporary or permanent building or site improvements, other than
                streets and roads as provided above; (ii) drill or operate any well; (iii)
                remove soil or change the grade or slope; (iv) impound surface water; or
                (v) plant trees or landscaping. Notwithstanding anything herein to the
                contrary, no above or below ground obstruction that may destroy or
                materially interfere with Rover’s permitted uses shall be placed, erected,
                installed or permitted within or upon the Permanent Pipeline Easements

4
  As noted by the Commission, there are 19 paragraphs in the Complaint prepared by Rover which specify
all of the restrictions placed on the Buchanan Farm Property. Thus, the portions of the three paragraphs
from the Complaint (above) are just a sample of the total restrictions placed on the Property by Rover.
                                                      22
                and/or the Permanent Road Access Easements without the prior written
                permission of Rover. In the event the terms of this paragraph are violated,
                Rover shall have the immediate right to correct or eliminate such violation
                at the sole expense of Defendants.

                40. Rover has the right from time to time on the Permanent Pipeline
                Easements, Surface Site Easements, and/or the Permanent Road Access
                Easements to trim, cut down or eliminate trees or shrubbery . . . the right
                to remove or prevent the construction of any and all buildings, structures,
                reservoirs or other obstructions on the Permanent Pipeline Easements
                and/or the Permanent Road Access Easements that, in the sole judgment of
                Rover, may endanger or interfere with the efficiency, safety or convenient
                operation of the Facilities.

ECF 1.

         The objective evidence of record includes the inspection performed by the

Commissioners themselves as well accepting testimony from the parties’ representatives and the

parties’ experts. This evidence, upon this Court’s review of same, supports the conclusions the

Commission drew relating to the extremely restrictive nature of the easements acquired by

Rover.

         For example, the Buchanans were initially informed by Rover that the pipeline was to go

across the northeast corner of the larger of the two parcels which comprise the Buchanan Farm

Property; however, the pipeline’s location had to be moved because of a cemetery. ECF 116-1,

p. 108-109. As a result, the pipeline (along with all of its temporary and permanent restrictions)

had to be moved to a more central location within the Property, according to Mr. Buchanan. Id.,

p. 109. Mr. Buchanan further testified that he was told by a Rover representative that no roads

could be built over Rover’s permanent pipeline easement. Id. at 111.

         The two-day transcript is replete with examples such the one above. ECF 116-1 and ECF

116-2. The pipeline easement and restrictions associated therewith essentially isolated a large

swath of the northern portion of the Buchanan Farm Property because no roads, electric lines,



                                                    23
sewer lines or other utilities could cross the pipeline easement. Id. Moreover, the record is clear

that the Buchanans purchased the Buchanan Farm Property as an investment, and this R-1 zoned

Property allowed for the development of single-family dwelling(s) on the Buchanan Farm

Property. Thus, because of the final location of the pipeline easement, no such development can

occur in the northern portion of the Property. Accordingly, this Court concurs with the

Commissioners’ conclusion that the Property’s highest and best use of the Property (pre-taking

and post-taking) was for rural and recreational use – which by definition, includes multi-family

residential and recreational use .

       That said, the Court also agrees with the Commissioners’ finding that although the

Property was not rendered completely undevelopable by the pipeline easement, “the various

restrictions on the Buchanans’ right[s] and on the ability to construct roads and utilities across

the easement interfere with what would otherwise be Buchanan Farm’s unfettered ability to use,

enjoy and develop the Property and that such restrictions have an adverse effect on the value and

desirability of the Property to a knowledgeable and prudent purchaser.” ECF 108, p. 12-13.

       Finally, the Court further concurs with the Commission’s finding that the “presence and

location of a pipeline creates uncertainties” which “would impact development of the Property

and cause a diminution in value of the residue.” Id., p. 13. Importantly, as noted in the

Commission’s report, Rover’s expert testified that the pipeline easement would create no impact

on the development of the Property, yet Rover’s Complaint clearly asserts that the Buchanan

Farm (their developer, or any future developer) would not be permitted to construct temporary or

permanent buildings, grade soil, plant trees, landscape, etc., “without the prior written permission

from Rover.” ECF 1, ¶ 39. This Court finds that the requirement of “prior written permission,”

from Rover to perform any work that a developer would need to perform in order to develop the



                                                    24
Buchanan Farm Property for any purpose, absolutely “create[d] uncertainties” as found by the

Commission. If Buchanan Farm was uncertain whether Rover would grant permission to

develop its own land within the vicinity of the pipeline, this uncertainty has the effect of

diminishing the Property’s value.

       Accordingly, Rover’s second objection is overruled and this Court adopts the second

factual finding of the Commission and its conclusions of law relating to same in their entirety.

                       3. Conclusions Regarding Pre-Taking Highest and Best Use

       Rover’s final objection concerns the Commission’s determination that the pre-taking

highest and best use of the Property included a “less dense multi family residential and

recreational use.” ECF 111, p. 25-29. More specifically, Rover complains that given the dollar

values ultimately used by the Commission to determine the pre-taking value of the Property, it

“appear[ed]” to Rover that the Commission was attempting to improperly “split the baby” based

on speculative evidence and a use for which neither party had advocated.

       In this case, the Commissioners as fact-finders weighed two conflicting expert reports

and various expert opinions. Rover’s expert saw the Buchanan Farm Property’s current use

(rural residential) as the highest and best pre-taking use of the Property. The Buchanans’ expert

testified that the highest and best use of the Property was for high density (a 157-lot) subdivision.

The Commission disagreed with both experts as to the highest and best use of the Property, pre-

taking – specifically finding that Rover’s expert understated the value, while the Buchanan

Farm’s expert overstated the value. Moreover, the Commission completely discounted the

opinion of the Buchanans’ expert’s opinion that a subdivided 157-lot was the highest and best

use of the Property before the taking, finding this opinion to be speculative.




                                                     25
       However, the Commission found Mrs. Buchanan’s testimony compelling when she

testified that the Property was desirable for some less dense residential and recreational uses. As

the Commission noted, “In this regard, Mrs. Buchanan explained that the conservation areas,

parks, golf courses and other recreational amenities make the Property particularly attractive to

potential buyers who are looking for space without high tax burdens and proximity to work.”

ECF 108, p. 8. The Commission also noted that its own observations and evidence of nearby

game lands and state parks, shopping and entertainment venues, as well as employment

opportunities and “easy access to highways” and the airport, enhanced the desirability, and thus,

the value of the Buchanan Farm Property. ECF 108, p. 9.

       In addition, the Court concurs that the evidence of record suggests that when Rover’s

expert placed a value on the Buchanan Farm he failed to properly consider the distance of his

comparables to the Buchanan Farm, the size of his comparables to the Buchanan Farm, and the

access to highways and other economic drivers in relation to the Buchanan Farm. As a result of

Mr. Huriaux’s incomplete considerations when deriving his value, the Commission could not

adopt Mr. Huriaux’s valuation of the Buchanan Farm without adjusting same upward.

       Given the Commission’s observations of the Property and surrounding areas (including

the proximity of businesses, entertainment venues, recreational spaces, and the proximity of

various transportation routes), as well as the credible testimony of Mrs. Buchanan, as well as the

other evidence which did not support Mr. Huriaux’s valuation determination, this Court concurs

that evidence of record supports the conclusion that the highest and best use of the Property (pre-

taking) included a “less dense multi[-]family residential and recreational use.”

       Despite the fact that final determination made by the Commission as to the post-taking

value was a value that rests between the two experts’ conflicting values, there is ample record to



                                                    26
support the Commission’s ascribed value. Accordingly, this Court overrules Rover’s third

objection to the Report, and adopts the Report of the Commissioners, in its entirety.



               B. The Buchanan Farm’s Objections

       The Buchanan Farm also filed objections to the Commissioners’ Report. ECF 113. First,

the Buchanan Farm objected to the Commission’s failure to include several of the Buchanan

Farm’s proposed findings of fact. Although there are many proposed findings the Buchanan

Farm references, the Buchanan Farm did not offer any basis as to why the Commission erred in

not adopting them, nor why this Court should do so. In addition, the Buchanan Farm did not

explain how the Commission’s adoption of these ignored proposed findings would have led to a

different valuation outcome. Moreover, the he Court notes that the Commission, as the fact-

finder, was free to adopt in whole or in part any proposed factual finding which it deemed to be

true, accurate, and relevant to the issues before it. There is no obligation on the part of the

Commission to respond to every proposed factual finding submitted by any party.

       Next, the Buchanans, like Rover, objected to the pre-taking highest and best use of the

Property. This Court has already carefully reviewed the portion of the Commission’s Report

which set the highest and best use of the Property (see “A. Rover’s Objections,” above) and has

concluded that there exists ample and substantial evidence in support of the findings and

conclusions of the Commissioners with respect to the highest and best use of the Buchanan Farm

Property, pre-taking. Moreover, to the extent that the Buchanan Farm argues that the testimony

of either Mr. or Mrs. Buchanan was not meaningfully considered or taken into account by the

Commissioners with respect to the highest and best use of the Property, the Court utterly

disagrees. The Commission very carefully considered their testimony and partially relied upon



                                                     27
Mrs. Buchanan’s testimony to establish a post-taking value. Accordingly, the Buchanans’

objections are overruled on this matter.

       The Buchanans further contend that the Commissioners erred in determining that the

Buchanans had not taken “meaningful steps” to utilize the Property for a residential subdivision.

The Buchanans argue that “the four-factor test” does not include consideration of any

“meaningful steps” they took or failed to take with respect to developing the Buchanan Farm

Property prior to the taking. This Court first notes that the “four factor test,” to which the

Buchanans refer, is really a four-step process used by appraisers to value property, and thus, it is

not a binding legal standard to be employed by a fact finder in a condemnation proceeding to

establish highest and best use. The Court also notes that the law governing highest and best use

forbids a fact-finder from basing a fact or conclusion as to the value upon mere speculation. See

68.94 Acres, supra., 918 F.2d at 393. Merely because the Buchanans could have used the

Property for a high density, residential subdivision prior to the taking, is not sufficient to value

the land under that rubric. The reality is the land was not used, nor had any work whatsoever

been performed to ready the Property (pre-taking), so as to enable the Property to be used, as a

157-lot subdivision. Thus, any valuation based on a 157-lot residential subdivision would,

indeed, be speculative and, therefore, violative of the law governing condemnation pre-taking

valuation. Accordingly, this Court finds that the Commission properly disregarded such

speculative evidence when assigning the Property’s pre-taking value.

       Of the twenty-two additional objections raised by the Buchanan Farm, this Court notes

that some of the objections rely upon the “four factor test” which this Court has already stated is

not the proper legal standard. Others call into question the Commissioners’ credibility findings

with respect to Mr. Barna (the Buchanans’ expert) as well as their decision to disregard certain



                                                      28
pieces of documentary evidence. This Court finds that, based on the record evidence, it concurs

with the Commissioners’ decisions with respect to the portions of Mr. Barna’s testimony they

chose to accept and those they chose to reject or disregard. Similarly, the Court finds no abuse

of discretion with the Commissioners’ decision to include as well as exclude certain pieces of

evidence.5

       In addition, the Buchanan Farm also objected to the Commissioners’ decision to not

recommend that the Buchanans’ attorneys’ fees be paid by Rover. The Buchanan Farm cites no

authority for the proposition that it is entitled to same from Rover. Thus, this Court will not

impose any requirement that Rover pay the Buchanan Farm’s attorneys’ fees.

       The Court, in short, after reviewing all of the objections raised by the Buchanan Farm

overrules each one and adopts the Commissioners’ Report (ECF 108) and all of its findings of

fact and conclusions of law without any modifications.



       IV. CONCLUSION

       After conducting a de novo review of the evidence, this Court hereby adopts the

Commission’s Report filed at ECF 108 in its entirety. An appropriate Order of Court setting

forth the just compensation shall follow.


                                              s/ Arthur J. Schwab
                                              Arthur J. Schwab
                                              United States District Court Judge

cc:    All ECF registered counsel of record
       Andrea Geraghty, Esquire
       LuAnn Datesh, Esquire
       Thomas T. Frampton, Esquire


5
 The Buchanans primarily objected to evidence which was submitted to the Commissioners but not
“timely disclosed” to the Buchanans.
                                                    29
